DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species of SEQ ID NO:97 which has mutations K12V, C117V, P134V, C16A, C83A, K9C and P136C with residues 1-5 and 138-140 truncated in the reply filed on 09 February 2022 is acknowledged.
	Applicant asserts that claims 1, 5-7 and 9-13 encompass the elected species.  Applicant’s assertion is noted but is not consistent with the limitations of the claims.  Claims 5-6 are directed to truncations which are “up to the first mutated residue” or “after the last mutated residue”.  But the elected species is stated to have residues 1-5 and 138-140 truncated and therefore, these claims are outside the scope of the elected species.  Claim 8 is directed to modifications of specific positions with isoleucine, which is not included in the elected species.  Claim 10 is directed to a modified FGF with additional point mutations, which do not read on the elected species.  Additionally, claims 14-16 and 18-19 depend from claim 1, so they appear to read on the elected species.  If Applicant disagrees, the Examiner will withdraw them in the next Office action.  Therefore, claims 5-6, 8 and 10 do not appear to read on the elected species.
Claims 5-6, 8, 10, 20-22 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 February 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 25 January 2019 and 26 August 2019 have been considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it fails to include that which is new in the art to which the invention pertains.  There is no information regarding what modifications are included and therefore, would indicate that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: at page 82, there appears to be a typographical error with reciting “SEQ ID NO: 109”.  The sequences are all in numerical order therefore “SEQ ID NO: 109” should be SEQ ID NO: 105 especially because SEQ ID NO: 109 appears to be wild type FGF-1 (see page 83).
Appropriate correction is required.

Improper Markush
Claims 1 and 13 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 1 and 13 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the amino acid sequences of the alternatives are distinct and the embodiments do not share a common structure because the amino acid sequences are all different.  The various embodiments have different substitutions which will impart different functions on each protein depending on which combination of substitutions are contained therein as well as which amino acid replacements are used.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9, 11-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims are rejected with regards to the elected species of SEQ ID NO:97 which has the following mutations: K12V, C117V, P134V, C16A, C83A, K9C, P136C and an N-terminal truncation of 5 amino acids and a C-terminal truncation of 3 amino acids.
The instant claims are directed to an FGF1 mutant which has 7 amino acid mutations and truncations at both the N-terminus and the C-terminus.  A careful review of the instant specification fails to support any conclusion that any mutants have been made or tested for biological activity.  The specification is devoid of data regarding any biological activity of any mutant encompassed by the claims.  While reduction to practice is not required to provide an enabling disclosure, lack of such is a consideration especially in art areas which may be unpredictable.  The prior art of Blaber et al. (U.S. Pat. No. 7,595,296) teaches mutations at positions 12 and 134 contribute to increased stability with position 12 mutations primarily increasing the rate of folding and position 134 mutations primarily decreasing the rate of unfolding.  Mutating both positions to valine provides an FGF molecule with a 30-fold increase in mitogenic potency (see column 2, lines 21-31).  Blaber et al. also teach mutation of position C117 to valine which has no effect on stability, but it eliminates the possibility of disulfide-linked dimers of FGF1 (see column 6, lines 30-35).
Blaber et al. (WO2015/198175) teaches FGF-1 mutants which eliminate reactive cysteine residues by substitutions at positions 16, 83 and 117 (see Table 1 at page 23).  Blaber et al. teach that removal of the cysteine residues may result in significant improvement in properties of storage, reconstitution, and pharmacokinetics because free cysteine residues can promote protein aggregation (see [002]).
Blaber et al. (‘296) also teach that the interaction of the N- and C-terminal β strands of the FGF1 is a source of structural weakness and potentially contributes to an unfolding of the protein.  In order to study this, Blaber et al. introduced cysteine mutations into the β strands with the intention of linking them through a disulfide bond.  Blaber made pairs of mutations at positions 12 and 134 and again at 13 and 135.  The Cys13/Cys135 mutant had a substantial decrease in stability while the Cys12/Cys134 mutant had a substantial increase in stability which suggested that the introduced disulfide bond had stabilized the structure.  However, upon further research, this was found to not be the case because the mutant retained stability under reducing conditions and actually there was a further gain in stability (see paragraph bridging columns 1-2).  In view of this teaching of Blaber et al., one of ordinary skill in the art would find it unpredictable that mutating K9 and P136 to cysteine residues would result in an FGF1 molecule with increased stability.  Furthermore, one of ordinary skill in the art would also have reason to doubt that the protein would be functional due to a loss of protein stability.
The prior art of Olsen et al. (PNAS, 101(4):  935-940, 2004) teach an N-terminally truncated FGF-1 (residues 21-155) which binds with high affinity to FGFR1c and FGFR2c but binds poorly to FGFR3c (see page 936 under “Results and Discussion”).  Lozano et al. (Biochemistry  39:  4982-4993, 2000) teach 3 different N-terminal truncation variants of FGF1 (see Figure 1 at page 4983).  Truncations up to 8 amino acids (in relation to the short form of FGF1) do not result in significant differences in stability and biological properties.  However, addition truncations of up to 12 amino acids results in loss of mitogenic activity (see page 483, 1st column, second paragraph). The prior art of Miyakawa et al. (Growth Factors  16:  191-200, 1999) teaches that the C-terminal region of FGF-1 is crucial for its biological activity and high level protein expression in mammalian cells.  FGF-1 mutants lacking 6 amino acids at the C-terminus bound very weakly to the FGF receptor and to heparin and did not stimulate DNA synthesis in BALB/c3T3 cells.  Therefore, Miyakawa et al. teach that the C-terminus of FGF-1 is important for receptor and heparin binding as well as for receptor activation.  
Claim 1 broadly encompass a composition comprising a modified FGF with one or more of 10 amino acid positions are modified and wherein the N-terminus is truncated by up to 12 amino acids and the C-terminus is truncated by up to 5 amino acids.  The specification fails to teach which substitutions would be tolerated in the protein and result in a biologically active protein.  Additionally, the specification fails to exemplify amino acid substitutions and combinations of substitutions which could be tolerated and result in a biologically active protein.  The specification provides no examples of any combinations of modifications to FGF1 which result in a functional molecule and there is no disclosure as to how the various substitutions could be combined and what effect would be realized on the resultant mutant FGF1.  While the prior art has some teachings with regard to substitutions at some of the recited amino acid positions, these teachings are limited to particular substitutions and particular combinations of substitutions which result in functional proteins.  The claims clearly encompass embodiments which would result in FGF1 mutants which would not be biologically active or not have full activity and the specification does not teach how such molecules would be useful and it is not predictable which mutants would or wouldn’t have activity or exactly what activity may/may not be possessed by the mutants.
The elected species of SEQ ID NO:97 is an FGF-1 mutant with 7 point mutations and two truncations.  The prior art recognizes 5 of the point mutations included in the elected embodiment but the prior art does not teach a molecule with all 5 of these substitutions in a single molecule.  The prior art also teaches that the N-terminus of FGF-1 can be truncated, however, in doing so, there is a loss of biological activity for the FGFR3c.  The prior art teaches that the C-terminus of FGF-1 is crucial for its biological activity and a truncation of 6 amino acids results in the inability of the mutant to activate the receptor.  While the prior art does not teach substitutions of positions 9 and 136 to cysteine, the prior art of Blaber et al. suggests that mutation of these positions to cysteine would be unpredictable to achieve the stated desired effect of the instant application, which is to stabilize the FGF-1 molecule with a disulfide bond.  In fact, based on the teaching of Blaber et al., it would be considered unpredictable that the substitutions would (1) create a disulfide bond and (2) result in a stabilized FGF-1 molecule and therefore, it would also be unpredictable that the protein would retain biological activity due to the possibility of protein instability.  Lastly, while the prior art teaches 5 of the amino acid substitutions of the elected species, one of ordinary skill in the art would find it unpredictable to combine all 5 substitutions in addition to the N- and C-terminal truncations which have not been described with regard to functionality and further in addition to an engineered disulfide bond and obtain a functional FGF-1 polypeptide.  The specification lacks any results with regard to whether the claimed combination of mutations would be tolerated in combination and several of the recited mutations/modifications would actually be expected to abolish receptor binding or receptor activation or even protein stability.  There is no teaching or disclosure regarding how the combination of all the mutations would affect the structure of the resultant FGF-1 mutant or how the combination would impact receptor binding and activation and one of ordinary skill in the art could not predict or extrapolate such results based on the limited disclosure in the prior art regarding certain mutations and the complete lack of disclosure for any mutants being made and screened for activity.  Therefore, the claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation of “wherein the modified FGF is conjugated to a modified nanoparticle; or a sulfhydryl derivatized hydroxyapatite nanoparticle” and depends from claim 14.  However, claim 14 is a composition wherein the modified FGF is conjugated to a dressing, a polymer or a biological matrix  Therefore, there does not appear to be antecedent basis for the conjugation in claim 16 and it is unclear if this is further limiting the subject matter of claim 14 or if this conjugation is in addition to that recited in claim 14.  Therefore, the metes and bounds of what is encompassed by the claim cannot be determined.
Claim 18 recites the limitation "the biological matrix" in claim 16.  However, claims 16 is not limited to a biological matrix as claim 16 depends from claim 14 which refers to a dressing, polymer or a biological matrix.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  An amendment that limited claim 16 to  biological matrix would be remedial.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blaber et al. (U.S. Pat. No. 7,595,296) in view of Lozano et al. (Biochemistry  39:  4982-4993, 2000).
The prior art of Blaber et al. (U.S. Pat. No. 7,595,296) teaches mutations at positions 12 and 134 contribute to increased stability with position 12 mutations primarily increasing the rate of folding and position 134 mutations primarily decreasing the rate of unfolding.  Mutating both positions to valine provides an FGF molecule with a 30-fold increase in mitogenic potency (see column 2, lines 21-31).  Blaber et al. also teach mutation of position C117 to valine which has no effect on stability, but it eliminates the possibility of disulfide-linked dimers of FGF1 (see column 6, lines 30-35).  Blaber et al. does not teach an FGF1 mutant in combination with an N-terminal truncation.
Lozano et al. teach 3 different N-terminal truncation variants of FGF1 (see Figure 1 at page 4983).  Truncations up to 8 amino acids (in relation to the short form of FGF1) do not result in significant differences in stability and biological properties.  However, addition truncations of up to 12 amino acids results in loss of mitogenic activity (see page 483, 1st column, second paragraph).
It would have been obvious to combine the point mutations of Baber et al. and the N-terminal truncations of Lozano et al. in order to generate an FGF1 mutant which has increased stability, as taught by Baber et al. with a truncated N-terminus because Lozano et al. teach that truncations of up to 8 amino acids do not result in significant differences in stability and biological properties.  Additionally, if one wanted to abolish mitogenic activity, an FGF1 mutant could be generated with a truncation of the first 12 amino acids (in relation to the short form of FGF1 having 140 amino acids).  One would have a reasonable expectation of success in combining the mutations and the truncations because the N-terminal portion of FGF1 would not be expected to have any structural interactions with the remaining portion of FGF1 and therefore the skilled artisan would expect the combination would be tolerated and provide an FGF1 with the expected functionality of combining the two modifications, absent evidence to the contrary.

Claims 1, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blaber et al. (U.S. Pat. No. 7,595,296) in view of Lozano et al. (Biochemistry  39:  4982-4993, 2000) and further in view of Campbell et al. (U.S. Pat. Pub. 2010/0254900), Christman et al. (U.S. Pat. Pub. 2014/0178450) and Shoichet et al.  (U.S. Pat. No. 7,767,656).
The teachings of Blaber et al. and Lozano et al. are described above.  Neither reference teaches an FGF1 mutant conjugated to a polymer or biological matrix.
Campbell et al. teach biocompatible polymers which are used to create a scaffold or dressing to which therapeutic agents could be conjugated to deliver such agents for wound healing.  Campbell et al. teach that fibroblast growth factors, including FGF-1 could be utilized with the dressing/polymers (see [0187]) and that suitable polymers include collagen, extracellular matrix constitutent, hyaluronic acid and combinations thereof (see [0035]).  Therefore, application of FGF-1 to biological matrices and dressing and polymers was known in the prior art as delivery devices and known to be useful for therapeutic treatments such as wound healing.
Christman et al. (U.S. Pat. Pub. 2014/0178450) teach the use of extracellular matrices for use in tissue repair.  Christman et al. utilize decellularized extracellular matrix [0035] as well as a number of other polymers (see [0053]) including polylactides, collagen, hyaluronic acid as well as teaching the incorporation of growth factors, including FGF (see [0072]).
 Shoichet et al.  (U.S. Pat. No. 7,767,656) teach polymer matrices for drug delivery which can be used for localized and targeted delivery of pharmaceutical agents which include growth factors such as FGF (see paragraph spanning columns 6-7 and first full paragraph of column 7).  Shoichet et al. also teach thiol-modified hyaluronic acid for the matrix (see claim 8) as well as utilization of nanoparticles (see claim 18).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create a composition of mutant FGF1 with the point mutations of Blaber et al. and the N-terminal truncation of Lozano et al. in order to generate an FGF1 mutant which has increased stability, as taught by Baber et al. with a truncated N-terminus because Lozano et al. teach that truncations of up to 8 amino acids do not result in significant differences in stability and biological properties.  Additionally, it would have been prima facie obvious to create a composition which is a dressing/polymer/biological matrix in order to administer the mutant FGF1 as a therapeutic composition because the combined prior art of Campbell et al., Christman et al. and Shoichet et al. teach that such compositions are useful for delivery of growth factors such as FGF for wound healing and therapeutic applications.  Various polymers  and matrix compositions were well known and used by those of ordinary skill in the art before the filing date of the claimed invention as evidenced by Campbell et al., Christman et al. and Shoichet et al. and it would have been obvious to conjugate the mutant FGF1 of Blaber et al. and Lozano et al. to any of the known matrix components as taught by Campbell et al., Christman et al. and Shoichet et al.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blaber et al. (WO2015/198175) in view of Lozano et al. (Biochemistry  39:  4982-4993, 2000).
Blaber et al. (WO2015/198175) teaches FGF-1 mutants which eliminate reactive cysteine residues by substitutions at positions 16, 83 and 117 (see Table 1 at page 23).  Blaber et al. teach that removal of the cysteine residues may result in significant improvement in properties of storage, reconstitution, and pharmacokinetics because free cysteine residues can promote protein aggregation (see [002]).
Lozano et al. teach 3 different N-terminal truncation variants of FGF1 (see Figure 1 at page 4983).  Truncations up to 8 amino acids (in relation to the short form of FGF1) do not result in significant differences in stability and biological properties.  However, addition truncations of up to 12 amino acids results in loss of mitogenic activity (see page 483, 1st column, second paragraph).
It would have been obvious to combine the point mutations of Baber et al. and the N-terminal truncations of Lozano et al. in order to generate an FGF1 mutant which has a reduced propensity for protein aggregation, as taught by Baber et al. with a truncated N-terminus because Lozano et al. teach that truncations of up to 8 amino acids do not result in significant differences in stability and biological properties.  Additionally, if one wanted to abolish mitogenic activity, an FGF1 mutant could be generated with a truncation of the first 12 amino acids (in relation to the short form of FGF1 having 140 amino acids).  One would have a reasonable expectation of success in combining the mutations and the truncations because the N-terminal portion of FGF1 would not be expected to have any structural interactions with the remaining portion of FGF1 and therefore the skilled artisan would expect the combination would be tolerated and provide an FGF1 with the expected functionality of combining the two modifications, absent evidence to the contrary.

Claims 1, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blaber et al. (WO2015/198175) in view of Lozano et al. (Biochemistry  39:  4982-4993, 2000) and further in view of Campbell et al. (U.S. Pat. Pub. 2010/0254900), Christman et al. (U.S. Pat. Pub. 2014/0178450) and Shoichet et al.  (U.S. Pat. No. 7,767,656).
The teachings of Blaber et al. and Lozano et al. are described above.  Neither reference teaches an FGF1 mutant conjugated to a polymer or biological matrix.
Campbell et al. teach biocompatible polymers which are used to create a scaffold or dressing to which therapeutic agents could be conjugated to deliver such agents for wound healing.  Campbell et al. teach that fibroblast growth factors, including FGF-1 could be utilized with the dressing/polymers (see [0187]) and that suitable polymers include collagen, extracellular matrix constitutent, hyaluronic acid and combinations thereof (see [0035]).  Therefore, application of FGF-1 to biological matrices and dressing and polymers was known in the prior art as delivery devices and known to be useful for therapeutic treatments such as wound healing.
Christman et al. (U.S. Pat. Pub. 2014/0178450) teach the use of extracellular matrices for use in tissue repair.  Christman et al. utilize decellularized extracellular matrix [0035] as well as a number of other polymers (see [0053]) including polylactides, collagen, hyaluronic acid as well as teaching the incorporation of growth factors, including FGF (see [0072]).
 Shoichet et al.  (U.S. Pat. No. 7,767,656) teach polymer matrices for drug delivery which can be used for localized and targeted delivery of pharmaceutical agents which include growth factors such as FGF (see paragraph spanning columns 6-7 and first full paragraph of column 7).  Shoichet et al. also teach thiol-modified hyaluronic acid for the matrix (see claim 8) as well as utilization of nanoparticles (see claim 18).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create a composition of mutant FGF1 with the point mutations of Blaber et al. and the N-terminal truncation of Lozano et al. in order to generate an FGF1 mutant which has a reduced ability to aggregate, as taught by Baber et al. with a truncated N-terminus because Lozano et al. teach that truncations of up to 8 amino acids do not result in significant differences in stability and biological properties.  Additionally, it would have been prima facie obvious to create a composition which is a dressing/polymer/biological matrix in order to administer the mutant FGF1 as a therapeutic composition because the combined prior art of Campbell et al., Christman et al. and Shoichet et al. teach that such compositions are useful for delivery of growth factors such as FGF for wound healing and therapeutic applications.  Various polymers  and matrix compositions were well known and used by those of ordinary skill in the art before the filing date of the claimed invention as evidenced by Campbell et al., Christman et al. and Shoichet et al. and it would have been obvious to conjugate the mutant FGF1 of Blaber et al. and Lozano et al. to any of the known matrix components as taught by Campbell et al., Christman et al. and Shoichet et al.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zakrzewska  Crit. Rev. Clin. Lab. Sci.  45(1):  91-135, 2008..

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647